Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 23, 2006








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed February 22, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00096-CV
____________
 
IN RE MARK L. SHIDLER, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On February 6, 2006, relator Mark L.
Shidler, Inc. filed a petition for writ of mandamus requesting this Court[1][1]direct
the Honorable Brent Gamble, Judge of the 270th District Court of Harris County,
Texas, to vacate a discovery order to the extent it compelled relator to
produce financial documents.  Because we
conclude relator has failed to establish it is entitled to mandamus relief, we
deny relator=s petition for writ of mandamus.                                   
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 22, 2006.
Panel consists of Justices Anderson,
Edelman, and Frost.  




[1]See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.